Exhibit 10.7

NATIONAL FINANCIAL PARTNERS CORP.

CHANGE IN CONTROL SEVERANCE PLAN

PARTICIPATION SCHEDULE

 

May 4, 2007

Mr. Jeffrey Montgomery

 

We are offering you the opportunity to become a Participant in the National
Financial Partners Corp. Change in Control Severance Plan (the “Plan”). All
defined terms used herein shall have the meaning ascribed to them in the Plan.

As a condition to your participation in the Plan, you must execute this
Participation Schedule evidencing your agreement to be bound by all the terms of
the Plan, including without limitation the provisions of Article 11 thereof.

Except as may be provided under any other agreement between you and the Company,
your employment by the Company is “at will.” The Plan does not constitute a
contract of employment or impose on the Company any obligation to retain you as
an employee, to change the status of your employment, or to change the policies
of the Company regarding termination of employment.

 

For purposes of the Plan, your participation shall be determined based upon the
following:

(a) Severance Factor: Two (2)

 

(b) Benefit Continuation Period: NFP shall continue to pay the employer
contributions to each of the Company’s benefit plans under which the Participant
is entitled to and does elect continuation coverage pursuant to Section 4980B of
the Code the Internal Revenue Code of 1986, as amended (the “Code”) or “COBRA”
until the earlier of (i) the two year anniversary of the Termination Date and
(ii) the date on which the Participant becomes eligible for benefit plans of a
new employer such that, if the Participant enrolled in such benefit plans
(whether or not the Participant does so enroll) the Participant’s entitlement to
continuation of coverage under COBRA would cease. NFP shall continue to pay or
make available Fringe Benefits to the extent such benefits were provided prior
to the Termination Date, and to the extent such benefits are still available to
former employees, through the second anniversary of the Termination Date.

 

(c) Gross-Up Payment: The Gross-Up Payment provided under Section 7.1 of the
Plan will apply to the Participant.

 

 

--------------------------------------------------------------------------------





Executed as of this 4th day of May, 2007.

  

 

 

 

 

 

 

/s/ Jeffrey Montgomery

 

 

 

Jeffrey Montgomery

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

National Financial Partners Corp.

 

 

 


By: /s/ Jessica Bibliowicz

 

 

 

Title:  Chairman, CEO & President

 

 

 

 

 

NFP Securities, Inc.

 

 

 


By: /s/ Bredt Norwood

 

 

 

Title: General Counsel

 

 

 

 